Citation Nr: 1541328	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-27 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board remanded this case in February 2015 for further development.  


FINDING OF FACT

The Veteran's hepatitis C does not result from disease or injury incurred in or aggravated by active service or, in the alternative, no current disability associated with hepatitis C manifested during the pendency of this claim, as it has been in complete remission since prior to 2007, with no evidence of liver disease on diagnostic imaging and enzyme testing (ALT (SGPT) and AST (SGOT)). 


CONCLUSION OF LAW

The criteria for entitlement to service connection of hepatitis C are not satisfied.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Due Process

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A January 2008 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before the initial decision in this case.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007). 

Concerning the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  Private treatment records identified by the Veteran have also been associated with the file to the extent possible.  He has not identified any other records or evidence he wished to submit or have VA obtain.  

An adequate VA examination was performed, and medical opinion provided, in April 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the examination report, the examiner indicated that the Veteran's claims file and medical history were reviewed, set forth the findings made on examination, and provided an explanation in support of the conclusion reached that is specific and clear enough to be weighed against contrary opinions, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

The April 2015 VA examination report does not address the Board's question in its February 2015 directives as to whether hepatitis C manifested in service, but the Board finds that this was harmless error and did not affect the adequacy of the examination.  In this regard, the Veteran has not stated, and there is no indication in the STRs or other evidence of record, that his hepatitis C manifested in service.  Rather, the Veteran contends that his hepatitic C was incurred in service as a result of one of the risk factors for contracting hepatitis C.  The examiner has provided an adequate opinion on this issue, and also found that hepatitis C did not manifest during the pendency of this claim.  For service connection claims, a VA examination or opinion is only required, in relevant part, when there is an indication that a current disability may be related to a disease, injury, or event in service.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Absent any indication that hepatitis C signs or symptoms manifested in service, a VA opinion is not warranted on this issue, and thus the April 2015 VA opinion is not inadequate merely because it did not address an issue that is not raised by the record or required under VA's duty to assist.  See id.  The Board's remand, as shown by its discussion in the body of the remand, was in fact for entirely other reasons.  Thus, it is readily apparent that the Board asked the examiner to address this issue merely in an effort to be thorough.  This is not a basis in itself to remand again to rectify the examiner's omission when the issue is not otherwise raised by the record, as already discussed.  The examiner reviewed the claims file and STRs, and it can be presumed that the examiner would have addressed such an issue if relevant in-service signs or symptoms were found.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Accordingly, the VA examination and opinion are adequate for purposes of this decision, and failure to specifically address this question was harmless error.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the rule of prejudicial error applies to issues of compliance with the Board's remand directives). 

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

As noted above, the Board remanded this claim in February 2015 for a VA examination and opinion responsive to its questions regarding whether hepatitis C may be related to a risk factor during service and whether it was in complete remission during the pendency of this claim.  This action has been completed.  Accordingly, the Board finds substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).  

As discussed above, although the Board also asked the examiner to address whether hepatitis C manifested in service in order to be thorough, the actual reasons for the remand had nothing to do with this issue, and there is no indication or argument that hepatitis C signs or symptoms manifested during service.  Put another way, if the issues underlying and occasioning the Board's remand-namely the potential in-service risk factor and the evidence suggesting that the Veteran has not had a current hepatitis C disability during the pendency of this claim-were not present, there is no reason why the Board would remand for an opinion on whether hepatitis C manifested in service, since the McLendon elements are not satisfied regarding this issue, as explained above.  See McLendon, 20 Vet. App. at 83.  Thus, an opinion was not warranted on this issue in terms of VA's duty to assist, and the examiner's omitting to discuss it was harmless error.  See Stegall, 11 Vet. App. at 271 (the rule of prejudicial error applies to compliance with Board's remand instructions). 


II. Analysis

The Veteran claims entitlement to service connection for hepatitis C.  Specifically, he contends that he incurred hepatitis C as a result of a sexual assault in service, as reflected in a January 2008 written statement.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Hepatitis C is not one of the chronic diseases listed in 38 C.F.R. § 3.309(a) (2015), and thus is not eligible for service connection solely by way of a chronicity in service or a continuity of symptomatology after service, or via the presumptive provisions of 38 C.F.R. § 3.307 applicable to VA-defined chronic diseases that manifest to a compensable degree within certain specified time frames after service separation.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  Rather, there must be competent evidence of a medical nexus between the Veteran's current hepatitis C and a disease or injury incurred in or aggravated by active service.  See Walker, 708 F.3d at 1338-39; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a).  

In order to support a finding that the Veteran contracted hepatitis C in service, it must be shown that hepatitis C either had its onset in active service, with a medical nexus to current hepatitis C, or that he was exposed to one of the medically recognized risk factors for contracting hepatitis C during service.  The risk factors currently recognized by the medical community are intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, and shared toothbrushes or razor blades.  See VBA Fast Letter 211B (98-110).  

The preponderance of the evidence weighs against a finding that the Veteran's hepatitis C manifested in, or had its onset in, active service.  In this regard, it should be noted that hepatitis C was not identified as a clear-cut clinical entity until 1989, and thus there would be no diagnoses of hepatitis C in the service treatment records (STRs).  See Veterans Benefits Administration (VBA) Fast Letter, 211B (98-110)).  Of course, a diagnosis itself is not required, as long as a disease first diagnosed after service is shown by the evidence of record, including that pertinent to service, to have been incurred in service.  See 38 C.F.R. § 3.303(d).  According to VBA Fast Letter 211B, while the incubation period for hepatitis C infection following exposure to the virus ranges from 2 to 26 weeks, the onset of infection may be unrecognized since symptoms may not be severe enough to require medical attention.  Moreover, chronic liver damage will not manifest for many years.  Id.  

The Veteran has not stated, and there is no evidence suggesting, that his hepatitis C manifested in service.  The April 2015 VA examination report reflects that the examiner reviewed the claims file, including the STRs.  The examiner did not find that hepatitis C signs or symptoms manifested in service.  The STRs do not reflect liver problems, or abnormal laboratory results found by a medical professional to be indicative of hepatitis.  Thus, the preponderance of the evidence weighs against a finding that hepatitis C manifested in service.  

The only potential in-service risk factors for contracting hepatitis C during service identified by the Veteran was an alleged sexual assault, which has not been verified.  A March 1990 VA treatment record also reflects that the Veteran reported having had a single male partner more than five years earlier who had died of AIDS (acquired immune deficiency syndrome) five years earlier.  This timeframe would coincide with the Veteran's service, although it is possible that the relationship occurred prior to service, given the Veteran's report at the April 2015 VA examination of having had only one sexual encounter during service.  The fact that the partner had AIDS does not indicate that he also had hepatitis C.  

The Veteran's risk factors for contracting hepatitis C after service were much more significant in terms of probability than any in-service risk.  Specifically, a March 2008 VA treatment record reflects the Veteran's report of engaging in "high risk sexual behavior with multiple partners on an on-going [sic] basis."  At the April 2015 VA examination, the Veteran reported one sexual encounter during service, and reported multiple sexual partners since 1986.  The Veteran separated from service in October 1986.  The examiner opined that it was less likely than not that the Veteran's hepatitis C was causally related to service, including any claimed sexual activity in service, as the risk increased with multiple sexual partners.  The examiner also noted that the Veteran's diagnosis of HIV (human immunodeficiency virus) was a risk factor for hepatitis C, but that hepatitis C was not a risk factor for HIV.  Service connection for HIV was previously denied by the RO in a final rating decision, and the Board denied reopening this claim in its February 2015 decision.  

In sum, based on the VA examiner's opinion and basic principles of probability, the preponderance of the evidence shows that the Veteran's hepatitis C was likely contracted after service and did not result from in-service sexual activity with one or two partners, assuming the alleged in-service sexual assault occurred.  Although it is certainly within the realm of possibility that the Veteran's hepatitis C resulted from an in-service sexual encounter, the mere fact that it is possible does not place the evidence in equipoise.  Rather, in order for the benefit of the doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102.  Outweighing the chance that hepatitic C was incurred from an in-service sexual encounter, which the Veteran reported occurred only once at the April 2015 VA examination, is the fact that he had multiple sexual partners after service, and reportedly engaged in "high risk sexual behavior" on an ongoing basis.  As noted by the examiner, this history make it less likely than not that the Veteran's hepatitis C was contracted in service, as the risk increased with multiple sexual partners following service separation.  

Accordingly, the nexus element is not satisfied, and therefore service connection for hepatitis C is not established.  See 38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366. 

In the alternative, the current disability element is also not satisfied.  The Veteran submitted this claim in December 2007, and the preponderance of the evidence shows that his hepatitis C has been in complete remission since before this time.  Specifically, the treatment records show that in June 2004 the Veteran's hepatitis C was noted to be in remission 6 months after stopping therapy.  On VA evaluation in March 2008, it was reported that his hepatitis C lA viral load was undetectable and that he had normal liver enzymes.  In October 2008 it was reported that a July 2008 liver ultrasound and a July 2008 hepatitis C viral load was undetectable.  In August 2009 liver ultrasound was normal.  The Board notes that alkaline phosphatase was elevated in December 2008 October 2009, March 2010, and July 2010, suggesting that the Veteran may have had some liver problems during the claim.  However, the April 2015 VA examiner stated that risks for the Veteran's elevated alkaline phosphatase (ALP) included chronic gastrointestinal issues, blood clots in his legs, and multiple kidney stones.  The examiner concluded that any elevation of ALP was most likely secondary to complications of HIV.  The examiner also explained that abnormal liver function test levels were common in 60-70 percent of people with HIV, and that high ALP levels with normal bilirubin levels in HIV patients could indicate other diseases or conditions.  

The April 2015 VA examiner confirmed that the Veteran's hepatitis C had been in complete remission since 2007, and thus throughout the pendency of this claim.  In this regard, the examiner explained that, as shown by the VA treatment records, hepatitis C resolved after treatment with Interferon for 48 weeks and Ribavirin 10 years earlier.  Since 2007, his viral load had been undetectable.  A computerized tomography (CT) scan of the abdomen in February 2012 showed an unremarkable liver.  The examiner further noted that ALT (SGPT) and AST (SGOT), the former being normally found in the liver and the latter also being found in the liver and other organs, were routinely normal, indicating no liver disease.  As discussed in the preceding paragraph, the examiner also explained why elevated ALP levels did not necessarily indicate hepatitis C or its residuals, but rather were more likely accounted for by complications of HIV.  

In the absence of a current disability associated with the manifestation of the Veteran's hepatitis C prior to submitting the present claim, service connection cannot be established.  See Shedden, 381 F.3d at 1166-67 (holding that entitlement to service connection requires, among other things, evidence of a current disability); see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (upholding VA's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that "Congress specifically limit[ed] entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and that "[i]n the absence of proof of present disability there can be no valid claim") (citation omitted).  

In any event, even if hepatitis C or its residuals were found to be present at some point during the pendency of this claim, the nexus element is also not satisfied, as explained above.  

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hepatitis C is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


